Citation Nr: 1039188	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  His active duty service included a tour of duty in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In June 2010, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a TDIU due to service-connected 
disability is part and parcel of an increased rating claim when 
such claim is raised by the record.  The Board finds that the 
TDIU claim arises from the same increased initial rating claim 
for PTSD, but for the purposes of analysis, the Board is listing 
the TDIU claim as separate from the claim for an increased 
initial rating for PTSD.

The issues of entitlement to service connection for a low back 
disability, for an initial rating in excess of 30 percent for 
PTSD, and for entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability, diagnosed as rotator 
cuff syndrome, became manifest many years after service and is 
not otherwise shown to be related to service.

2.  The Veteran's erectile dysfunction was manifested many years 
after service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A left shoulder disability, diagnosed as rotator cuff 
syndrome, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Erectile dysfunction was not incurred in or aggravated by 
service, is not proximately related to a service-connected 
disability, and may not be presumed to be incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In the 
present appeal, the Veteran was provided with initial notice of 
the VCAA in May 2006 and October 2006, which was prior to the 
January 2007 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the May 2006 and October 2006 letters, the RO informed the 
appellant of the evidence needed to substantiate his claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, removed 
the notice provision requiring VA to request the appellant to 
provide any evidence in the appellant's possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  Thus, the Board finds 
that the notice required by the VCAA and implementing regulations 
was furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified of 
the disability rating and effective date elements in a March 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting information from 
the appellant regarding pertinent medical treatment he may have 
received for his left shoulder disorder and erectile dysfunction 
and requesting records from the identified providers.  The Board 
acknowledges that the Veteran has not had a VA examination 
specifically for the claims being decided herein.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the claims decided 
herein because there is no probative evidence establishing an 
inservice left shoulder or erectile dysfunction disorder or 
evidence relating such disorders to a service-connected 
disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Bardwell v. Shinseki, 
24 Vet. App. 36 (2010).  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide these claims.  Lastly, the appellant was provided with the 
opportunity to testify at a Board hearing which he attended in 
June 2010.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims being 
decided herein and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Analysis

Facts

The Veteran's available service treatment records are devoid of 
complaints or treatment for left shoulder or erectile dysfunction 
disabilities and show that he had a normal clinical evaluation of 
the upper extremities and G-U (genitourinary) system at his 
separation examination in July 1969.  A July 1969 Report of 
Medical History shows that the Veteran denied having a history of 
painful or "trick" shoulder.  

In September 2003, the Veteran underwent a private left shoulder 
x-ray due to a six week history of pain with impingement.  X-rays 
revealed no significant abnormalities.  A problem list from 
Kaiser Permenente shows that rotator cuff syndrome had been noted 
in September 2003.  

On file is a June 2006 QTC psychiatric examination report noting 
that the Veteran was taking Viagra for erectile dysfunction and 
that the Veteran did not report the erectile dysfunction was 
related to his emotional distress from the war, but rather 
believed it may have been caused by exposure to Agent Orange.

The Veteran testified at a Board hearing in June 2010 that he 
believed that his left shoulder problems were caused by jumping 
out of helicopters in service with a full pack on.  He denied 
receiving treatment in service for left shoulder problems and 
said that he had never been told by a doctor that his left 
shoulder problems were related to service.  Regarding erectile 
dysfunction, the Veteran testified that these problems began 
approximately seven years after service and that it was only when 
he started going to classes for PTSD that he learned that this 
could be a symptom of his PTSD.  He said he spoke to a therapist 
at Kaiser Permanente who told him that there could be a 
connection between his erectile dysfunction and PTSD.  

Discussion

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Further, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107 (West 2002).

In the instant case, the Veteran's service treatment records are 
devoid of complaints or treatment for left shoulder or erectile 
dysfunction problems and show that he had normal clinical 
evaluations of the upper extremities and G-U system at his 
separation examination in July 1969.  Moreover, he specifically 
denied on a July 1969 Report of Medical History having a history 
of painful or "trick" shoulder.  This is not inconsistent with 
the Veteran's June 2010 Board hearing testimony that he was never 
treated for left shoulder problems in service.

The first postservice medical evidence showing left shoulder is 
many years after service, in September 2003.  The Veteran 
reported in September 2003 having a three week history of left 
shoulder pain with impingement.  He was assessed at that time as 
having rotator cuff syndrome.  These treatment records neither 
contain a history of injury in service nor do they relate the 
Veteran's reports of left shoulder pain to service.  This also is 
not inconsistent with the Veteran's June 2010 Board hearing 
testimony that he was never told by a doctor that his left 
shoulder complaints were related to service.    

Regarding the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Veteran's service 
treatment records are devoid of complaints or treatment for this 
condition and his July 1969 separation examination report shows 
that he had a normal G-U examination.  Indeed, the Veteran 
testified in June 2010 that the onset of his erectile dysfunction 
was approximately seven years after service.  The first medical 
indication of problems of this nature is a private medical record 
from Kaiser Permanente showing that the Veteran had been 
prescribed Viagra in February 2000.  There is simply no medical 
evidence relating erectile function to service or to a service-
connected disability, to include PTSD.  Although the Veteran 
testified in June 2010 that someone at Kaiser suggested that 
there could be a connection between the Veteran's erectile 
dysfunction and PTSD, this is not shown in any of the medical 
records from Kaiser Permanente.  Moreover, a June 2006 QTC 
psychiatric examination report specifically notes that the 
Veteran did not report that his erectile dysfunction, for which 
he was taking Viagra, was related to his emotional distress from 
the war, but that he believed that it may have been caused by 
exposure to Agent Orange.  

In terms of exposure to Agent Orange, if a veteran, who served in 
the Republic of Vietnam was exposed to an herbicide agent during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne 
or other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. 
§ 3.309(e) (2010).

In the instant case, although the evidence shows that the Veteran 
served in the Republic of Vietnam and is therefore presumed to 
have been exposed to an herbicide agent in service, to include 
Agent Orange, erectile dysfunction is not one of the presumptive 
disabilities under 38 C.F.R. § 3.309(e) (2010).  Accordingly, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities 
due to herbicide exposure) do not apply to this claim.  See also 
38 C.F.R. § 3.307(a)(6)(iii).

Nonetheless, the Veteran is not precluded from establishing 
service connection for a claimed disability on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, for 
the reasons set forth above, the evidence does not support 
service connection for erectile dysfunction on either a direct or 
secondary basis.  38 C.F.R. §§ 3.303, 3.310; Hickson, supra.

In short, because the Veteran was not diagnosed as having left 
shoulder or erectile dysfunction disabilities in service and in 
the absence of evidence showing continuity of symptomatology 
since service, service connection under 38 C.F.R. § 3.303(b) is 
not warranted.  In this regard, the Veteran testified in June 
2010 that he was treated for shoulder problems shortly after his 
separation from service, but that the medical facility (Kaiser 
Permemente) did not keep any records beyond 10 years.  Even 
assuming that the Veteran was treated for shoulder problems 
shortly after service, he did not indicate, through hearing 
testimony or otherwise, that he has had continuous left shoulder 
symptoms since service and the only medical evidence of record, 
dated in September 2003, reports only a 6 week history of left 
shoulder pain with impingement.  Thus, the criteria for 
establishing service connection under 38 C.F.R. § 3.303(b) have 
not been met.  

Furthermore, as noted above, there is no medical evidence 
relating a left shoulder disability or erectile dysfunction to 
service or to a service-connected disability.  38 C.F.R. §§ 
3.303(d), 3.310.

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his presently claimed disabilities are related 
to service and/or a service-connected disability.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires medical evidence or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation, see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
disorders claimed herein require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.  In the present case 
there is no medical evidence of record showing that these 
disorders are related to the Veteran's active military service or 
service-connected disability or were incurred within any 
applicable presumptive period.

Because the evidence preponderates against the claims of 
entitlement to service connection for a left shoulder disability 
and erectile dysfunction, to include as secondary to PTSD, the 
benefit-of-the-doubt doctrine is inapplicable and these claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability, 
diagnosed as rotator cuff syndrome, is denied.

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected PTSD, is denied.


REMAND

Additional evidentiary development is required regarding the 
Veteran's claim of entitlement to an initial rating higher than 
30 percent for PTSD before an informed decision can properly be 
made.  First, there appears to be missing VA treatment records.  
In this regard, the Veteran testified in June 2010 that he was in 
a VA Outreach Program and saw a psychiatrist once a month and 
attended PTSD classes weekly.  There are no VA treatment records 
presently on file.  Consequently, these identified records, along 
with any other outstanding VA medical records must be obtained.  
38 U.S.C.A. § 5103A(c).  

Second, the Veteran testified in June 2010 that his PTSD symptoms 
were getting worse in terms of how he felt, the frequency of 
dreams, and the fact that he was taking medication.  He also said 
that his wife constantly reminded him that his PTSD was getting 
worse.  In light of this testimony and the fact that the 
Veteran's last psychiatric examination was several years earlier, 
in June 2006, he should be afforded a new VA psychiatric 
examination.  38 U.S.C.A. § 5103A(d).  

Also, as noted in the introduction above, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU has been raised by the record 
based on the Veteran's June 2010 hearing testimony that he was no 
longer employed and retired prior to being laid off.  He said he 
believed that the was going to be laid off because of his PTSD 
based on accusations that he was not fully completing assignments 
and was not getting along with the supervision and management.

Regarding the Veteran's claim of entitlement to service 
connection for a low back disability, the Board cannot take 
jurisdiction of this issue until additional records are added to 
the claims file.  More specifically, this issue does not appear 
to stem from the RO's January 2007 rating decision which 
addressed issues of entitlement to service connection for a 
cervical spine disability and for an unspecified skin condition 
affecting the legs and back, but not service connection for a low 
back disability.  Moreover, evidence on file indicates that the 
Veteran's low back disability claim was filed long after the 
January 2007 rating decision, in December 2007.  Moreover, it 
appears that this claim was still pending in April 2010 at which 
time the RO sent the Veteran a development letter on the issue 
informing the Veteran that "[w]e are still working on your claim 
for service-connected compensation for low back condition."  In 
the event that this issue has been adjudicated and perfected for 
appellate review, the pertinent records, to include the rating 
decision, notice of disagreement, statement of the case, and 
substantive appeal, must be associated with the claims file 
before returning the case to the Board.  See 38 C.F.R. § 20.200.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA compliant 
notice letter that informs him of the 
evidence necessary to substantiate his 
claim for a higher rating, to 
specifically include the criteria 
necessary to establish TDIU.  The letter 
should tell the claimant to provide 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
PTSD and the effect that worsening has 
on the claimant's employability.  In 
addition, the Veteran should be informed 
of the evidence he is responsible for 
obtaining and the evidence VA would 
attempt to obtain on his behalf.

2.  Obtain and associate with the claims 
file all records that pertain to the 
claim of entitlement to service 
connection for a low back disability, to 
include the rating decision, notice of 
disagreement, statement of the case and 
substantive appeal.  38 C.F.R. § 20.200.  
Any further indicated action should be 
taken.

3.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his PTSD and unemployability 
that have not already been obtained.  
Following the procedures set forth in 
38 C.F.R. § 3.159, the RO/AMC should 
obtain copies of pertinent records from 
all identified treatment sources, to 
include psychiatric and weekly classes 
regarding the Veteran's participation in 
the VA Outreach Program.  All records 
obtained should be associated with the 
claims file. If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

4.  Afford the Veteran a VA examination 
to evaluate the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
should acknowledge in the examination 
report that the claims folder was 
reviewed.  All pertinent pathology 
should be noted in the examination 
report.  In particular, the examiner 
should provide an opinion as to the 
impact of the Veteran's service-
connected PTSD on his occupational and 
social functioning.  A Global Assessment 
of Functioning score, along with an 
explanation of the score, should be 
provided. Complete rationale for all 
opinions should be provided.

The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's service-connected PTSD 
(without regard to age or nonservice-
connected disabilities) renders him 
unable to obtain and retain gainful 
employment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in the report.

5.  Thereafter, the RO should 
readjudicate the Veteran's initial 
increased rating claim for PTSD, to 
include entitlement to a TDIU, on the 
basis of all evidence of record and all 
applicable laws and regulations.  If the 
benefits sought on appeal remain denied, 
and/or if the evidence establishes a 
perfected appeal of the claim of 
entitlement to service connection for a 
low back disability, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision(s) 
reached.  Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond before forwarding 
the case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


